DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection
Claims 1-20 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The claims include the following phrases which make the claims difficult to understand because it is unclear whether the limitations following the phrase are part of the claimed invention: “being extracted from a ledger sheet recognition result of ledger sheet recognition executed on ledger sheet image data of a ledger sheet”, “the information processing system comprising circuitry", "based on a combination of ledger sheet management information items included in the list of ledger sheet management information items”, “extracted from a ledger sheet recognition result of ledger sheet recognition", “display a preview screen including respective preview images of a plurality of ledger sheet images”, “matching in a ledger sheet issuer”, “display the ledger sheet management information items included in the list of ledger sheet management information items”, “a display mode different from a display mode for displaying other ledger sheet management items not matching in the ledger sheet issuer”, “the first display field displaying the respective preview images of the plurality of ledger sheet images, and the second display field displaying a plurality of preview images selected from the 30 preview images displayed in the first display field”, “display the respective preview images of the plurality of ledger sheet images in the first display field as candidate ledger sheets to be combined”, “circuitry combines a plurality of ledger sheet image data items corresponding to the plurality of preview images”, “wherein each of the ledger sheet management information items includes invoice information related to the invoice and the ledger sheet image data read from the invoice, the invoice information and the ledger sheet image data being associated with each other”, “the circuitry generates a new ledger sheet management information item with the combined plurality of ledger sheet image data items and the invoice information”, “a status representing progress of the ledger sheet recognition executed on the ledger sheet image data, and wherein the circuitry sets, in the list of ledger sheet management information items, the status of ledger sheet management information items corresponding to the combined plurality of ledger sheet image data items to a value indicating that the plurality of ledger sheet image data items have been combined”, and “circuitry causes the terminal apparatus to display a check screen for checking a ledger sheet recognition result from which the selected ledger sheet management information item is extracted, and wherein in response to receipt of an instruction to identify the combination of ledger sheet management information items, the circuitry identifies a combination of ledger sheet management information items including the selected ledger sheet management information item and meeting the certain condition”.  Appropriate correction is required.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species:
Species 1: Claims 1, 11, and 20 are generic and include an information processing system, an information processing method, and a non-transitory recording medium; 
Sub-Specie 1A: Claims 2-8, 10, and 12-18 for a first embodiment shown in figures 1-22 for matching invoices by issuer and displaying preview images of ledger sheets to be combined for the user to select; and 
Sub-Specie 1B: Claims 9 and 19 for a second embodiment shown in figures 23 and 24 in which the combining process is executed on a recognition result check screen.

The species are independent or distinct because sub-species 1A, and 1B, are mutually exclusive and provide for a different functionality of the invention since each species refers to a different method for combining the invoices. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Sub-species, or a single grouping of patentably indistinct Sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
In other words, the Applicant is required to elect any one Sub-species from Species group 1 (i.e. elect Sub-Specie 1A, or 1B).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./P.S.S./ 
/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                             8/19/2022